DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
Claim 13 is an apparatus claim, the apparatus being a first UE.  The limitation of an AP sharing location with second UEs and the limitation of the AP broadcasting a location request to second UEs does not limit the structure of the first UE, is not a function performed by the first UE and does not carry patentable weight.  Claims 16, 17, 19 and 45-48 also do not carry patentable weight for the same reasons.  For example claims 16 and 45, state GPS is integrated in the second UE, this isn’t a limitation on the first UE (claim 13) nor a limitation on the network node (claim 40).  The Examiner mentioned this in the previous response to arguments.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 58, the claim states receiving locations from third UEs and selecting the location received from the highest number of third UEs, however independent claim 40 states determining the location comprises receiving a plurality of locations from a plurality of second UEs.  This is unclear, the 
Claim 53 recites the limitation "the third UEs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 17, 22, 24, 40, 45-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al (US 2016/0150574, hereinafter Edge), in view of Zelinka (US 2013/0281110, hereinafter Zelinka), in view of Holmes et al (US 2013/0115969, hereinafter Holmes), and in view of Abramson (US 2015/0141043, hereinafter Abramson).

Regarding claim 13, Edge discloses a first User Equipment (UE, Fig. 10) for providing location in a Voice over Wireless Fidelity (VoWIFI) call, the first UE comprising a processing circuitry (processing, Fig. 10), which includes a processor, a memory and an interface both coupled with the processor (processor and memory, Fig. 10), the memory containing instructions that, when executed, cause the processor to: send a location request to an access point (AP) to which the first UE is attached to (UE sends request for a location reference to the network access node, Para [0077], which can be an access point, Para [0076]); receive the location for the first UE from the AP, in response to the request (access network node/AP sends back a response with location reference information to the UE, Para [0078-79]); and send the received location to a network node when establishing the VoWIFI call (the UE sends a call using the access network node/AP/Wi-Fi router, Para [0049], using the location reference, Para [0084]); 					but not wherein the location received from the AP is determined from a plurality of locations shared by a plurality of second UEs with the AP.  Zelinka discloses a location system receiving a location request from mobile device, transmitting a request to other mobiles devices, receiving location reports from other devices and transmitting an estimated location to the original mobile device, Para [0058]/Fig. 2, where the location reports from the other mobile devices indicates their known location, Para [0048].  Zelinka discloses a location system but not an AP performs the crowdsourcing, however Holmes discloses a location server can be integrated with a base station or pico-cell, etc., Para [0045] and Edge discloses the access node can ask location server or cipher UE location itself, Para [0080], in view of the combination the AP performs the crowdsourcing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zelinka in order to improve location estimation methods without the existing drawbacks and utilize Holmes in order to provide accurate positional information over a defined coverage area including indoors; 			but not wherein the received location is shared with the AP by a plurality of second UEs attached to the AP, in response to a broadcast message from the AP, the broadcast message requesting for location information.  Abramson discloses a WiFi AP can determine location information from crowdsourcing information that is accumulated over time, Para [0264] and WiFi can transmit broadcasts, Para [0192], obvious to broadcast the crowdsourcing request as it is more efficient then transmitting individual location requests to every single UE.  
Regarding claim 40, Edge discloses a network node (access network node, Fig. 10) for providing location to a first User Equipment (UE), for use in a VoWIFI call, the network node comprising a processing circuitry, which includes a processor, a network interface and a memory both coupled with the processor (processor, memory and transceiver, Fig. 10), the memory containing instructions that, when executed, cause the processor to: receive a location request from the first UE (UE sends request for a location reference to the network access node, Para [0077], which can be an access point, Para [0076]); determine the location of the first UE, in response to the received request (the access node can ask location server or cipher UE location itself, Para [0080]); and send the determined location to the first UE (access network node/AP sends back a response with location reference information to the UE, Para [0078-79]), for use when establishing a VoWIFI call (intended use); but not wherein the location received from the AP is determined from a plurality of locations shared by a plurality of second UEs with the AP, the plurality of second UEs having knowledge of their locations nor the processor retrieving a location stored in the network node when determining location.  Zelinka discloses a location system receiving a location request from mobile device, transmitting a request to other mobiles devices, receiving location reports from other devices and transmitting an estimated location to the original mobile device, Para [0058]/Fig. 2, where the location reports from the other mobile devices indicates their known location or the known locations can be retrieved from a database, Para [0048].  Zelinka discloses a location system but not an AP performs the crowdsourcing, however Holmes discloses a location server can be integrated with a base station or pico-cell, etc., Para [0045] and Edge discloses the access node can ask location server or cipher UE location itself, Para [0080], in view of the combination the AP performs the crowdsourcing; but not wherein the processor further: broadcasts the received location request within a domain of the network node; in response to the broadcast, receives locations from third UEs connected to the network node, the third UEs having knowledge of their location; and selects the location received from a highest number of third UEs.  Abramson discloses a WiFi AP can determine location information from crowdsourcing information that is accumulated over time, Para [0264] and WiFi can transmit broadcasts, Para [0192], obvious to one of ordinary skill to broadcast the crowdsourcing request and filter out outlying data.  
Regarding claims 16 and 45, Edge discloses the first UE/network node of claim 15/45, wherein the location shared by the second UE is provided by a Global Positioning System (GPS) integrated in the second UE (using GPS to determine location is well known in the art, further the GPS in the second UE is not structure in the claimed UE or network node). 
Regarding claims 17 and 46, Edge discloses the first UE/network node of claim 15/46, wherein the location shared by the second UE is provided by a cellular network of which the second UE is a subscriber (UE can obtain location from a BS belonging to a cellular network, Para [0084]) and the second UE has a SIM card (SIM card is well known in the art and not structure in the claimed UE or network node). 
Regarding claims 22 and 50, Edge discloses the first UE/network node of claim 13/40, but not explicitly wherein the location comprises one of a cell global identification (CGI), an Evolved Universal Mobile Telecommunications System Terrestrial Radio Access Network cell global identification (eCGI) and a geographical location (Zelinka discloses assisting mobiles devices may have to be in same geographic area, Para [0064] and devices report location based on GPS, Para [0045]). 
Regarding claim 24, Edge discloses the first UE of claim 13, wherein the processor is adapted to send the received location to the network node in a session activation message (emergency call includes location information, Para [0084] which imitates the session). 
Regarding claim 47, Edge discloses the network node of claim 46, but not explicitly wherein the second UE sends a request to the cellular network for its location after a handover from the cellular network to a WIFI network occurs (this is an action of second UE to cellular network and not limit the structure of the claimed network node, also obvious to one with ordinary skill a UE can request location). 
Regarding claim 48, Edge discloses the network node of claim 40, wherein the first UE does not have a GPS or a SIM card (the first UE lacking SIM or GPS is not structure in the network node and obvious to one with ordinary skill UE can be without SIM or GPS). 

s 19, 44 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Edge, in view of Zelinka, in view of Holmes, in view of Abramson and in view of Naaman (US 2009/0227270, hereinafter Naaman).

Regarding claims 19 and 44, Edge discloses the first UE/network node of claim 18/43, but not wherein the determined location is the location received at the AP by a highest number of second UEs.  Naaman discloses receiving location information from multiple client devices, Para [0039] and determining approximate location based on taking a most often provided location by the client devices, Para [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Naaman in order to improve determination of user location when GPS is not available and provide relevant information to a user based on their location.
Regarding claim 58, Edge discloses the network node of claim 40,but not wherein, in response to the broadcast, the processor further: broadcasts the received location request within a domain of the network node; in response to the broadcast, receives locations from third UEs connected to the network node, the third UEs having knowledge of their location; and selects the location received from a highest number of third UEs.  Abramson discloses a WiFi AP can determine location information from crowdsourcing information that is accumulated over time, Para [0264] and WiFi can transmit broadcasts, Para [0192], obvious to one of ordinary skill to broadcast the crowdsourcing request and filter out outlying data.  Naaman discloses receiving location information from multiple client devices, Para [0039] and determining approximate location based on taking a most often provided location by the client devices, Para [0040].

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Edge, in view of Zelinka, in view of Holmes, in view of Abramson and in view of Dhebri et al (US 2007/0202886, hereinafter Dhebri).

Regarding claim 53, Edge discloses the network node of claim 40, but not wherein the locations received from the third UEs are included in one of a header option for an IPv4 data packet and an a location information field in the header of a packet, Para [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Dhebri in order to provide a efficient mechanism for delivering messages to users in a particular geographic area and assure users of a high degree of relevancy of the broadcast message.


Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations in claim 13.  The Applicant argues all words in a claim must be considered and the references do not disclose the limitation where the received location is shared with the AP by a plurality of second UEs attached to the AP in response to a broadcast message from the AP.  Applicant cites paragraphs from Abramson and argues against the reference.  Further stating Abramson describes a method for corrective navigation instructions and general WiFi broadcast but does not teach providing location of a first UE in a VoWiFi call.  											In response,  Applicant argues over the broad purpose of Abramson and not the specific teachings of crowdsourcing.  Further the Applicant argues Abramson does not disclose providing a location in a voice over wireless fidelity call, which is irrelevant because the primary reference disclosed this limitation.  The other fact is the Applicant is arguing over a limitation that carries no patentable weight.  The claim is for a UE apparatus but includes limitations that are performed by another apparatus that is not the UE (e.g. AP broadcasting location request to UEs and receiving location from second UEs).     		The Applicant argues over the other independent claim and states the references do not disclose broadcasting the received location request within a domain of the network node. The Applicant reuses argument that Abramson is directed towards corrective navigation instructions.  In response, Abramson discloses using crowd sourcing and being able to transmit broadcast.  A domain is just a territory and broadcasting in a domain is described by the Applicant as just the AP broadcasting to all UEs it is connected to.  If the AP is collecting location information (e.g. crowdsourcing) from multiple UEs it would .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461